    Case 3:18-cv-00588-CHB Document 9 Filed 12/13/18 Page 1 of 1 PageID #: 39




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

    MARQUITA FORREST,                                     )
                                                          )
            Plaintiff,                                    )         Civil Action No. 3:18-CV-588-CHB
                                                          )
    v.                                                    )
                                                          )     ORDER GRANTING APPLICATION
    MARGARET TIMMEL et al.,                               )        TO PROCEED WITHOUT
                                                          )         PREPAYMENT OF FEES
            Defendant(s).                                 )

                                             ***    ***       ***    ***
         This matter is before the Court on the plaintiff’s pro se application to proceed without

prepayment of fees [R. 2]. On review, the Court finds that the plaintiff makes the financial

showing required by 28 U.S.C. § 1915(a). Accordingly,

         IT IS HEREBY ORDERED that the plaintiff’s application [R. 2] is GRANTED.

         Because the plaintiff is proceeding in forma pauperis, the Court must review the

complaint pursuant to 28 U.S.C. § 1915(e)(2).1 Once the review is complete, an order will be

entered informing the parties of what steps, if any, must be taken.

Date:    December 13, 2018
                                                   ENTERED BY ORDER OF COURT:

                                                   JUDGE CLARIA HORN BOOM
                                                   UNITED STATES DISTRICT COURT

                                                   VANESSA L. ARMSTRONG, CLERK

                                                              s/ Vanessa L. Armstrong

cc:    Plaintiff, pro se
A958.005


1
  Under § 1915(e)(2), “the court shall dismiss the case at any time if the court determines that . . . the
action . . . (i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or
(iii) seeks monetary relief against a defendant who is immune from such relief.”
